Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
 www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11283744. Although the claims at issue are not identical, they are not patentably distinct from each other because the Claims 1-17 of U.S. Patent No. 11283744 describe all the limitations of Claims 1 and 3-20 of the instant application, thus Claims 1-17 of U.S. Patent No. 11283744 anticipate the claims 1 and 3-20 of the instant application.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardsley (US PG PUB 20080034045), hereinafter "Bardsley", in views of Issa et al. (US PG PUB 20100280835), hereinafter "Issa".
Regarding Claim 1, Bardsley discloses:
A message bus system (i.e. system 100 for managing electronic subscriptions) (Fig. 1 and ¶ 0033), comprising: 
a first client configured to publish messages associated with a message topic to a message bus (i.e. electronic subscription message source 102 [i.e. a first client] may publish subscription messages 104/106 associated with an electronic subscription [i.e. a message topic] via a network 110 [i.e. a message bus]; an electronic subscription may be an organization, daily horoscopes, weather, daily jokes, ring tones, television shows, movies [i.e. a message topic]) (102 - Fig. 1, ¶ 0010 and ¶ 0033); and 
a second client configured to receive the messages associated with the message topic from the message bus (i.e. electronic subscription client 108 [i.e. a second client] may receive the subscription messages 104/106 [i.e. the messages associated with the message topic] via the network 110 [i.e. the message bus]) (108 – Fig. 1 and ¶ 0033) 
wherein the message bus system is configured to: determine that a demand of the second client for the messages associated with the message topic has fallen below a first threshold (i.e. system 100 [i.e. message bus system] may determine viewing frequency [i.e. a demand] for subscription messages associated with a particular electronic subscription [i.e. the message topic] at the electronic subscription client [i.e. the second client] does not meet [i.e. fallen below] a predetermined tolerance [i.e. a first threshold]) (202 & 204 – Fig. 2, 316 – Fig. 3B, ¶ 0035, ¶ 0040 and ¶ 0043),
the demand of the second client based on a number of messages associated with the message topic not yet been acknowledged by the second client (i.e. interaction monitor function 114 may determine a number of received subscription messages [i.e. a number of messages associated with the message topic] and a number of received subscription messages acted upon by a user [i.e. number of messages that have been acknowledged by the second client], and compare the numbers [i.e. to calculated number of messages that have not yet been acknowledged by the second client] to determine the demand) (¶ 0035); and 
unsubscribe the second client from the message topic based at least in part on determining that the demand of the second client for the messages associated with the message topic has fallen below the first threshold (i.e. the electronic subscription client 108 [i.e. the second client] may unsubscribe from a particular electronic subscription [i.e. the message topic] based on the determination that the viewing frequency [i.e. a demand] for that electronic subscription [i.e. the message topic] does not meet [i.e. fallen below] a predetermined tolerance [i.e. a first threshold]; For example, based on the determination [i.e. based at least in part on determining that the demand has fallen], the user of the electronic subscription client 108 may be presented with a prompt for unsubscribing from the electronic subscription) (316 – Fig. 3B, ¶ 0035, ¶ 0040 and ¶ 0043).
However, Bardsley does not explicitly disclose:

On the other hand, in the same field of endeavor, Issa teaches:
determine that a demand of the second client for the messages associated with the message topic has fallen below a first threshold (i.e. the system may determine that interest and desire [i.e. demand] of a potential listener 26a associated with radio client 28a [i.e. the second client] for notifications [i.e. the messages] for a talk radio program associated with a particular topic [i.e. the message topic] has fallen below a threshold number; For example, the interest/desire [i.e. the demand] of the potential listener 26a associated with radio client 28a [i.e. the second client] for the notifications [i.e. the messages] associated with a particular topic [i.e. the message topic] may be determined to be fallen if a threshold number, e.g. 3 [i.e. a maximum window size], minus the number of notifications for the topic [i.e. the messages associated with the message topic] ignored by the potential listener associated with the radio client 28a is less than [i.e. below] 1 [i.e. a first threshold]) (16a, 26a & 28a – Fig. 1, ¶ 0024 – 0025 and ¶ 0054),
the demand of the second client based on a maximum window size of the second client minus a number of the messages associated with the message topic not yet acknowledged by the second client (i.e. the system may be pre-configured to delete a topic if the potential listener 26a associated with the radio client 28a [i.e. the second client] ignored a threshold number of notifications, e.g. 3 [i.e. a maximum window size of the second client]; Then, the interest/desire [i.e. the demand] of the potential listener 26a associated with radio client 28a [i.e. the second client] is determined to be fallen if the threshold number of notifications, e.g. 3 [i.e. a maximum window size], minus the number of notifications for the topic [i.e. a number of the messages associated with the message topic] ignored [i.e. not yet acknowledged] by the potential listener associated with the radio client 28a [i.e. the second client] is less than 1 [i.e. based on a maximum window size minus a number of the messages not yet acknowledged]) (¶ 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system/computer-readable-medium of Bardsley to include the feature for the demand of the second client based on a maximum window size of the second client minus a number of the messages associated with the message topic not vet acknowledged by the second client as taught by Issa so that the system may delete a message topic once it detects that the client ignored the messages associated with the message topic a threshold number of times (¶ 0054).

Regarding Claim 6, Bardsley and Issa disclose, in particular Bardsley teaches:
wherein the message bus system is implemented in an enclosed system that prevents the messages associated with the message topic from being offloaded to a system external to the message bus system (i.e. subscription messages are directed only to the corresponding electronic subscription client [i.e. prevents the messages associated with the message topic from being offloaded to a system external to the message bus system]) (202 & 204 – Fig. 2, 316 – Fig. 3B, ¶ 0035, ¶ 0040 and ¶ 0043).

Regarding Claim 7, Bardsley and Issa disclose, in particular Bardsley teaches:
wherein the message bus of the message bus system comprises a messaging fabric made up of a plurality of messaging servers (i.e. "electronic subscription" refers to a service in which an electronic content source provides content to a subscriber via; For example, an organization may communicate e-mail subscription messages to the subscriber's computer or mobile phone over the Internet [i.e. a messaging fabric made up of a plurality of messaging servers]) (¶ 0010).

Regarding Claim 9, Bardsley discloses:
A method, comprising: 
determining that a demand of client for receiving messages associated with a message topic via a message bus has fallen below a first threshold (i.e. system 100 [i.e. message bus system] may determine viewing frequency [i.e. a demand] for subscription messages associated with a particular electronic subscription [i.e. the message topic] at the electronic subscription client 108 [i.e. the second client] does not meet [i.e. fallen below] a predetermined tolerance [i.e. a first threshold]) (202 & 204 – Fig. 2, 316 – Fig. 3B, ¶ 0035, ¶ 0040 and ¶ 0043), 
the demand based on a number of messages associated with the message topic that have been published to the client via the message bus but have not yet been acknowledged by the client (i.e. interaction monitor function 114 may determine a number of received subscription messages [i.e. a number of messages associated with the message topic that have been published to the client] and a number of received subscription messages acted upon by a user [i.e. number of messages that have been acknowledged by the client], and compare the numbers [i.e. to calculated number of messages that have not yet been acknowledged by the client] to determine the demand) (¶ 0035); and 
unsubscribing the client from the message topic based at least in part on determining that the demand of the client for receiving the messages associated with the message topic via the message bus has fallen below the first threshold (i.e. the electronic subscription client 108 [i.e. the second client] may unsubscribe from a particular electronic subscription [i.e. the message topic] based on the determination that the viewing frequency [i.e. a demand] for that electronic subscription [i.e. the message topic] does not meet [i.e. fallen below] a predetermined tolerance [i.e. a first threshold]; For example, based on the determination [i.e. based at least in part on determining that the demand has fallen], the user of the electronic subscription client 108 may be presented with a prompt for unsubscribing from the electronic subscription) (316 – Fig. 3B, ¶ 0035, ¶ 0040 and ¶ 0043).
However, Bardsley does not explicitly disclose:

On the other hand, in the same field of endeavor, Issa teaches:
determining that a demand of the second client for the messages associated with the message topic has fallen below a first threshold (i.e. the system may determine that interest and desire [i.e. demand] of a potential listener 26a associated with radio client 28a [i.e. the second client] for notifications [i.e. the messages] for a talk radio program associated with a particular topic [i.e. the message topic] has fallen below a threshold number; For example, the interest/desire [i.e. the demand] of the potential listener 26a associated with radio client 28a [i.e. the second client] for the notifications [i.e. the messages] associated with a particular topic [i.e. the message topic] may be determined to be fallen if a threshold number, e.g. 3 [i.e. a maximum window size], minus the number of notifications for the topic [i.e. the messages associated with the message topic] ignored by the potential listener associated with the radio client 28a is less than [i.e. below] 1 [i.e. a first threshold]) (16a, 26a & 28a – Fig. 1, ¶ 0024 – 0025 and ¶ 0054),
the demand based on a maximum window size of the client minus a number of messages associated with the message topic that have been published to the client via the message bus but have not yet been acknowledged by the client (i.e. the system may be pre-configured to delete a topic if the potential listener 26a associated with the radio client 28a [i.e. the client] ignored a threshold number of notifications, e.g. 3 [i.e. a maximum window size of the second client]; Then, the interest/desire [i.e. the demand] of the potential listener 26a associated with radio client 28a [i.e. the client] is determined to be fallen if the threshold number of notifications, e.g. 3 [i.e. a maximum window size], minus the number of notifications for the topic [i.e. a number of messages associated with the message topic that have been published to the client via the message bus] ignored [i.e. not yet been acknowledged] by the potential listener associated with the radio client 28a [i.e. the second client] is less than 1 [i.e. based on a maximum window size minus a number of the messages not yet been acknowledged]) (¶ 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system/computer-readable-medium of Bardsley to include the feature for the demand based on a maximum window size of the client minus a number of messages associated with the message topic that have been published to the client via the message bus but have not yet been acknowledged by the client as taught by Issa so that the system may delete a message topic once it detects that the client ignored the messages associated with the message topic a threshold number of times (¶ 0054).

Regarding Claim 15, Bardsley discloses:
One or more computer-readable non-transitory storage media embodying instructions that, when executed by a processor, cause the performance of operations including: 
determining that a demand of client for receiving messages associated with a message topic via a message bus has fallen below a first threshold (i.e. system 100 [i.e. message bus system] may determine viewing frequency [i.e. a demand] for subscription messages associated with a particular electronic subscription [i.e. the message topic] at the electronic subscription client 108 [i.e. the second client] does not meet [i.e. fallen below] a predetermined tolerance [i.e. a first threshold]) (202 & 204 – Fig. 2, 316 – Fig. 3B, ¶ 0035, ¶ 0040 and ¶ 0043), 
the demand based on a number of messages associated with the message topic that have been published to the client via the message bus but have not yet been acknowledged by the client (i.e. interaction monitor function 114 may determine a number of received subscription messages [i.e. a number of messages associated with the message topic that have been published to the client] and a number of received subscription messages acted upon by a user [i.e. number of messages that have been acknowledged by the client], and compare the numbers [i.e. to calculated number of messages that have not yet been acknowledged by the client] to determine the demand) (¶ 0035); and 
unsubscribing the client from the message topic based at least in part on determining that the demand of the client for receiving the messages associated with the message topic via the message bus has fallen below the first threshold (i.e. the electronic subscription client 108 [i.e. the second client] may unsubscribe from a particular electronic subscription [i.e. the message topic] based on the determination that the viewing frequency [i.e. a demand] for that electronic subscription [i.e. the message topic] does not meet [i.e. fallen below] a predetermined tolerance [i.e. a first threshold]; For example, based on the determination [i.e. based at least in part on determining that the demand has fallen], the user of the electronic subscription client 108 may be presented with a prompt for unsubscribing from the electronic subscription) (316 – Fig. 3B, ¶ 0035, ¶ 0040 and ¶ 0043).
However, Bardsley does not explicitly disclose:

On the other hand, in the same field of endeavor, Issa teaches:
determining that a demand of the second client for the messages associated with the message topic has fallen below a first threshold (i.e. the system may determine that interest and desire [i.e. demand] of a potential listener 26a associated with radio client 28a [i.e. the second client] for notifications [i.e. the messages] for a talk radio program associated with a particular topic [i.e. the message topic] has fallen below a threshold number; For example, the interest/desire [i.e. the demand] of the potential listener 26a associated with radio client 28a [i.e. the second client] for the notifications [i.e. the messages] associated with a particular topic [i.e. the message topic] may be determined to be fallen if a threshold number, e.g. 3 [i.e. a maximum window size], minus the number of notifications for the topic [i.e. the messages associated with the message topic] ignored by the potential listener associated with the radio client 28a is less than [i.e. below] 1 [i.e. a first threshold]) (16a, 26a & 28a – Fig. 1, ¶ 0024 – 0025 and ¶ 0054),
the demand based on a maximum window size of the client minus a number of messages associated with the message topic that have been published to the client via the message bus but have not yet been acknowledged by the client (i.e. the system may be pre-configured to delete a topic if the potential listener 26a associated with the radio client 28a [i.e. the client] ignored a threshold number of notifications, e.g. 3 [i.e. a maximum window size of the second client]; Then, the interest/desire [i.e. the demand] of the potential listener 26a associated with radio client 28a [i.e. the client] is determined to be fallen if the threshold number of notifications, e.g. 3 [i.e. a maximum window size], minus the number of notifications for the topic [i.e. a number of messages associated with the message topic that have been published to the client via the message bus] ignored [i.e. not yet been acknowledged] by the potential listener associated with the radio client 28a [i.e. the second client] is less than 1 [i.e. based on a maximum window size minus a number of the messages not yet been acknowledged]) (¶ 0054).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system/computer-readable-medium of Bardsley to include the feature for the demand based on a maximum window size of the client minus a number of messages associated with the message topic that have been published to the client via the message bus but have not yet been acknowledged by the client as taught by Issa so that the system may delete a message topic once it detects that the client ignored the messages associated with the message topic a threshold number of times (¶ 0054).


Allowable Subject Matter
Claims  would be allowable if (i) overcoming the double patenting rejection described above by filing a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extended beyond the expiration date of U.S. Patent No. 11283744 (ii) rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451